PER CURIAM.
This is an appeal by the defendant below from a judgment of conviction of possession of narcotic drug, on two counts of an information; one count relating to marijuana and the other to cocaine. The defendant was arrested in the nighttime, for an observed violation of a traffic regulation, which consisted of running a red light. A check made by the officer at the time of the arrest disclosed there were outstanding fugitive warrants against the defendant predicated upon earlier traffic offenses. The defendant was given the Miranda warnings by the officer, and chose not to answer any questions without an attorney present. Prior to having the defendant’s automobile towed away, the officer made an inventory search thereof, in the course of which, when a flashlight was shone into the car the officer saw the narcotic drugs lying in the car under the seat.
In the circumstances of this case, the contentions of the appellant that the search was unlawful, and that the court erred in refusing to suppress the evidence thus obtained, are without merit.
Affirmed.